OPALA, Justice,
concurring.
I concur in the court’s pronouncement, reached on de novo review of the record, that respondent engaged in a “predatory pattern” of unprofessional behavior designed to achieve sexual gratification from conducting intrusive and abusive interviews with emotionally distraught women, his prospective clients, each of whom consulted him while on the verge of bringing a divorce action; I also concur in the length of suspension meted out by today’s opinion.
Unlike the- dissenting justice, I find it unnecessary to direct that this cause be returned to the Bar for a rehearing before another panel. Neither party regards the record before us as incomplete. In his quest for corrective relief, respondent does not ask for a full-scale rehearing before another complement of triers. His brief seeks neither to fill the gap left by off-the-record discussions nor to protect the disciplinary process from a perceived harm occasioned by extra-record disclosures to the sitting panel.
Because the record affords ample insight into respondent’s offenses, and neither party desires this disciplinary proceeding’s return to the Professional Responsibility Tribunal, I am satisfied that today’s disposition sans rehearing before another panel offends neither due process nor any other standard of fairness. cf. State ex rel. Oklahoma Bar Association v. Denton, Old., 598 P.2d 663, 665-667 (Opala, J., dissenting) (1979); State ex rel. Oklahoma Bar Association v. Lloyd, Okl., 787 P.2d 855, 856 (1990).